Title: To Thomas Jefferson from Albert Gallatin, 9 April 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir, 
            Treasury Department April 9: 1803.
          
          I have the honor to enclose a copy of a letter from the Treasurer of the United States, relative to the proclamation contemplated by the Act of the 8: May 1792: and the effect of which will be to prevent thereafter any other copper coin passing current than cents and half cents.
          It appears by the enclosed statement that more than fifty six thousand dollars had been received in the Treasury, in cents and half cents, as early as the 31: March 1800; notwithstanding which the proclamation was forgotten.   Under those circumstances the Treasurer having thought it his duty to apply for specific instructions, I beg leave to lay the subject before you; in order to know whether you perceive any objection to his giving immediately the notice required by the law.—
          I have the honor to be, very respectfully, Sir, Your obed. Servant
          
            Albert Gallatin
          
        